Case: 17-2131    Document: 67 Page:
         Case 1:17-cv-11042-NMG     1 Date
                                Document 51 Filed:
                                             Filed 05/06/2020  Entry
                                                   05/06/20 Page 1 of ID:
                                                                      20 6336817




              United States Court of Appeals
                           For the First Circuit


 No. 17-2131

     MARGARET LEE, on behalf of herself and all others similarly
                              situated,

                           Plaintiff, Appellant,

                                      v.

                           CONAGRA BRANDS, INC.,

                            Defendant, Appellee,

   ROCHE BROS. INC.; ROCHE BROS. SUPERMARKETS, INC.; ROCHE BROS.
      SUPERMARKETS, LLC; STOP & SHOP SUPERMARKET COMPANY LLC,

                                 Defendants.


              APPEAL FROM THE UNITED STATES DISTRICT COURT
                    FOR THE DISTRICT OF MASSACHUSETTS

             [Hon. Richard G. Stearns, U.S. District Judge]


                                    Before

                           Howard, Chief Judge,
                         Kayatta, Circuit Judge,
                   and Torresen,* U.S. District Judge.


      Patrick J. Vallely, with whom Edward F. Haber and Shapiro
 Haber & Urmy LLP were on brief, for appellant.
      Angela M. Spivey, with whom R. Trent Taylor and McGuire Woods
 LLP were on brief, for appellee.



       *   Of the District of Maine, sitting by designation.
Case: 17-2131    Document: 67 Page:
         Case 1:17-cv-11042-NMG     2 Date
                                Document 51 Filed:
                                             Filed 05/06/2020  Entry
                                                   05/06/20 Page 2 of ID:
                                                                      20 6336817




                                 May 7, 2020
Case: 17-2131    Document: 67 Page:
         Case 1:17-cv-11042-NMG     3 Date
                                Document 51 Filed:
                                             Filed 05/06/2020  Entry
                                                   05/06/20 Page 3 of ID:
                                                                      20 6336817



                HOWARD, Chief Judge.           Margaret Lee purchased Wesson

 brand vegetable oil ("Wesson Oil") from grocery stores in Brookline

 and Mashpee, Massachusetts.           The Wesson Oil label advertised that

 it was "100% Natural."         After learning that Wesson Oil contained

 genetically modified organisms ("GMOs"), which Lee regarded as

 quite       unnatural,   she   sued    the    manufacturer        and    distributer,

 Conagra Brands, Inc. ("Conagra"), in Massachusetts Superior Court.

 She sued on her own behalf and on behalf of others similarly

 situated. Lee alleged that, by labeling Wesson Oil "100% Natural,"

 Conagra violated Massachusetts's prohibition against unfair or

 deceptive trade practices.            See Mass. Gen. Laws ch. 93A ("Chapter

 93A").1       Conagra removed the action to federal court, and the

 district court dismissed Lee's complaint for failure to state a

 claim.       The district court determined that Wesson Oil's label was

 neither      unfair   nor   deceptive    as     a   matter   of    law    because   it

 conformed to the Food and Drug Administration's ("FDA") labeling

 policy.       We reverse.

                                          I.

                We review de novo an order dismissing a complaint for

 failure to state a claim, and we reverse the dismissal if "the

 combined allegations, taken as true . . . state a plausible, not



         1
        Lee originally named as co-defendants the supermarkets from
 which she bought Wesson Oil, but she later voluntarily dismissed
 them from the case.


                                         - 3 -
Case: 17-2131    Document: 67 Page:
         Case 1:17-cv-11042-NMG     4 Date
                                Document 51 Filed:
                                             Filed 05/06/2020  Entry
                                                   05/06/20 Page 4 of ID:
                                                                      20 6336817



 a merely conceivable, case for relief."              Sepúlveda-Villarini v.

 Dep't of Educ. of P.R., 628 F.3d 25, 29 (1st Cir. 2010) (citing

 Ashcroft v. Iqbal, 556 U.S. 662, 678-79 (2009); Bell Atl. Corp. v.

 Twombly, 550 U.S. 544, 570 (2007)).           "In undertaking this review,

 'we    accept    as    true     all    well-pleaded     facts       alleged      in

 the complaint and draw all reasonable inferences therefrom in the

 pleader's favor.'"       Lanza v. Fin. Indus. Regulatory Auth., 953

 F.3d 159, 162 (1st Cir. 2020) (quoting Nystedt v. Nigro, 700 F.3d

 25, 30 (1st Cir. 2012)).            To the extent that Lee's Chapter 93A

 complaint sounds in fraud, it must meet Federal Rule of Civil

 Procedure 9(b)'s heightened pleading requirements.                See Shaulis v.

 Nordstrom, Inc., 865 F.3d 1, 13 n.6 (1st Cir. 2017).                           "The

 circumstances to be stated with particularity under Rule 9(b)

 generally    consist   of     the   who,   what,   where,   and    when   of    the

 allegedly misleading representation."              Kaufman v. CVS Caremark

 Corp., 836 F.3d 88, 91 (1st Cir. 2016) (alteration and quotation

 marks omitted).

             Although Conagra moved to dismiss the complaint on four

 grounds, the district court only addressed one; it agreed with

 Conagra that Wesson Oil's label was not unfair or deceptive as a

 matter of law because the label "conforms to FDA labeling policy."

 That policy essentially permits labeling a product as "natural" so

 long as it includes no added synthetic ingredients, like artificial

 colors or flavors.       The district court also noted that the FDA


                                       - 4 -
Case: 17-2131    Document: 67 Page:
         Case 1:17-cv-11042-NMG     5 Date
                                Document 51 Filed:
                                             Filed 05/06/2020  Entry
                                                   05/06/20 Page 5 of ID:
                                                                      20 6336817



 does not require the affirmative disclosure of GMOs' presence.

 Conagra raises three other arguments that the district court did

 not discuss. It submits: (1) that Lee fails to allege a cognizable

 Chapter 93A injury; (2) that the FDA affirmatively permits the

 "100% Natural" representation on Wesson Oil's label; and (3) that

 federal statutes -- namely, the Nutrition Labeling and Education

 Act,   21   U.S.C.   § 343-1,   and      the   National   Bioengineered      Food

 Disclosure Standard, 7 U.S.C. § 1639 et seq. -- preempt Lee's

 requested relief.

                                        II.

             We begin, as ever, with subject matter jurisdiction.

 Conagra removed the case and justifies federal jurisdiction under

 the Class Action Fairness Act ("CAFA"), 28 U.S.C. § 1332(d).                 CAFA

 requires minimal diversity and that at least $5,000,000 be in

 controversy.     28 U.S.C. § 1332(d)(2).          Diversity is met because

 Lee is a resident of Massachusetts and Conagra is a Delaware

 corporation     with    its   headquarters       in   Illinois.        See    id.

 § 1332(d)(2)(A).       Conagra is the removing party, so it "bears the

 burden to show with a 'reasonable probability' that the amount in

 controversy requirement is satisfied."           Cooper v. Charter Commc'ns

 Entm'ts I, LLC, 760 F.3d 103, 106 (1st Cir. 2014).                Lee does not

 contest     jurisdiction,     and   we    are    at   ease   finding    federal

 jurisdiction proper based upon the allegations in Lee's amended




                                       - 5 -
Case: 17-2131    Document: 67 Page:
         Case 1:17-cv-11042-NMG     6 Date
                                Document 51 Filed:
                                             Filed 05/06/2020  Entry
                                                   05/06/20 Page 6 of ID:
                                                                      20 6336817



 complaint and Conagra's unchallenged representations.                        See Liu v.

 Amerco, 677 F.3d 489, 493 (1st Cir. 2012).

               Briefly,     the    complaint        defines   the   class     as   "[a]ll

 persons who have purchased Wesson Oil products in Massachusetts

 that were labeled '100% Natural,'" and it is not limited to a

 specific period.          The complaint seeks damages comprising "up to

 three times the damages that [Lee] and the Class incurred, or at

 the very least the statutory minimum award of $25 per purchase of

 a Wesson Oil product . . . together with all related court costs,

 attorneys' fees, and interest."              In its Notice of Removal, Conagra

 noted that these Chapter 93A damages could potentially be trebled,

 and   that,    due   to    the     large    number     of    Wesson    Oil    purchases

 potentially at stake, the claims "yield an amount in controversy

 over and above the CAFA jurisdictional limit."                        Conagra has met

 its burden to show with a "reasonable probability" that $5 million

 is at stake.       See id. ("It is not clear to a legal certainty that

 the amount in controversy is less than $5 million.                      So we proceed

 to the merits." (citation omitted)).

                                            III.

               We turn to the district court's rationale for dismissing

 Lee's complaint.       The district court analyzed whether Wesson Oil's

 label was "unfair" within the meaning of Chapter 93A, but it did

 not   cite    or   discuss       the   standard      for    whether   the    label   was

 "deceptive."         Chapter 93A bars "unfair or deceptive acts or


                                            - 6 -
Case: 17-2131    Document: 67 Page:
         Case 1:17-cv-11042-NMG     7 Date
                                Document 51 Filed:
                                             Filed 05/06/2020  Entry
                                                   05/06/20 Page 7 of ID:
                                                                      20 6336817



 practices."       Mass. Gen. Laws ch. 93A, § 2(a) (emphasis added).

 The proscription is disjunctive, so the district court should have

 separately addressed whether the complaint alleged sufficiently

 that Wesson Oil's label was deceptive. See 35 Mass. Prac. Consumer

 Law § 4:16 (3d ed. 2017) (observing that an act or practice

 violates Chapter 93A if it is "either unfair or deceptive" (citing

 Commonwealth v. DeCotis, 316 N.E.2d 748 (Mass. 1974); Mass. Farm

 Bureau Fed'n, Inc. v. Blue Cross of Mass., Inc., 532 N.E.2d 660,

 664 (Mass. 1989); Cherick Distribs., Inc. v. Polar Corp., 669

 N.E.2d 218, 221 (Mass. App. Ct. 1996))).             For the reasons that

 follow, we conclude that Lee's complaint plausibly alleges that

 Wesson Oil's label violated Chapter 93A's prohibition against

 deceptive acts or practices.2

                When deciding whether conduct is deceptive under Chapter

 93A,       Massachusetts   courts   are   "guided   by   interpretations   of

 ["deceptive"] as found in the analogous Federal Trade Commission

 Act . . . 15 U.S.C. § 45(a)(1)."          Aspinall v. Philip Morris Cos.,

 813 N.E.2d 476, 487 (Mass. 2004); see also Mass. Gen. Laws ch.

 93A, § 2(b).       Those interpretations instruct that a food product

 label generally qualifies as deceptive in violation of Chapter 93A

 "when it has the capacity to mislead consumers, acting reasonably



        2
        On appeal, Lee did not claim that the label was unfair, so
 she waived that argument. See United States v. Zannino, 895 F.2d
 1, 17 (1st Cir. 1990).


                                      - 7 -
Case: 17-2131    Document: 67 Page:
         Case 1:17-cv-11042-NMG     8 Date
                                Document 51 Filed:
                                             Filed 05/06/2020  Entry
                                                   05/06/20 Page 8 of ID:
                                                                      20 6336817



 under the circumstances, to act differently from the way they

 otherwise would have acted (i.e., to entice a reasonable consumer

 to purchase the product)."       Aspinall, 813 N.E.2d at 487-88 (citing

 Matter of Cliffdale Assocs., Inc., 103 F.T.C. 110, 165 (1984)).

             The    complaint     alleges    that    the   "100%     Natural"

 representation on the Wesson Oil label enticed Lee to buy the

 product because it indicated to her that the oil was GMO-free.

 "So, the question under Massachusetts law is whether the label had

 the capacity to mislead consumers, acting reasonably under the

 circumstances, to believe that [Wesson Oil] contained [no GMOs]."

 Dumont v. Reily Foods Co., 934 F.3d 35, 40 (1st Cir. 2019).

             Pursuant to an agreement between the agencies, the FTC

 defers to the FDA's determinations as to whether food product

 labeling is deceptive.         See Bristol-Myers Co. v. FTC, 738 F.2d

 554, 559 (2d Cir. 1984) (citing 36 Fed. Reg. 18,539 (Sept. 16,

 1971)).    Accordingly, the FDA's guidance will inform our analysis

 as to whether these allegations survive dismissal.              See Dumont,

 934 F.3d at 41 ("[W]e see no unfair cost in recognizing a state-

 law claim that . . . can only be lodged against manufacturers that

 fail to adhere to the rules and safe harbors that have been created

 by the FDA and that help form consumers' expectations in reading

 labels.")

             At this stage, our analysis begins and ends with the

 allegations in the complaint.        Lee claims that Wesson Oil's label


                                     - 8 -
Case: 17-2131    Document: 67 Page:
         Case 1:17-cv-11042-NMG     9 Date
                                Document 51 Filed:
                                             Filed 05/06/2020  Entry
                                                   05/06/20 Page 9 of ID:
                                                                      20 6336817



 could have misled a reasonable consumer into buying the product

 under the (false) impression that it contained no GMOs.                  The

 complaint asserts, for instance, that consumers consider whether

 products are "natural" when they make their purchasing decisions,

 and that they are willing to pay more for natural items.                 Lee

 further    alleges   that   surveys   show   that   many   scientists    and

 consumers do not consider GMO-containing products to be natural.

 She submits that Conagra indicated that Wesson Oil was "100%

 Natural" on its label even though it contained GMOs, that Lee

 herself understood "100% Natural" to mean that Wesson Oil was

 GMO-free, that she purchased it from specific grocery stores in

 Massachusetts "five or six times per year" for years, and that she

 bought a different product after she learned that Wesson Oil

 contained GMOs.      The complaint thus plausibly alleges that Wesson

 Oil's label could have deceived a reasonable consumer.

             Federal courts have permitted very similar complaints to

 go forward under other states' unfair or deceptive trade practices

 statutes.    See, e.g., Garcia v. Kashi Co., 43 F. Supp. 3d 1359,

 1384-86 (S.D. Fla. 2014) (collecting cases); Ault v. J.M. Smucker

 Co., No. 13 CIV. 3409 PAC, 2014 WL 1998235, at *6 (S.D.N.Y. May

 15, 2014); In re Frito-Lay N. Am., Inc. All Nat. Litig., No. 12-

 MD-2413 RRM RLM, 2013 WL 4647512, at *15-16 (E.D.N.Y. Aug. 29,

 2013).    Conagra argues that Lee demands a disclosure as to whether

 Wesson Oil contains GMOs, and that the complaints in the above-


                                     - 9 -
Case: 17-2131    Document: 67 Page:
         Case 1:17-cv-11042-NMG     10
                                DocumentDate Filed:05/06/20
                                         51 Filed   05/06/2020
                                                             Page Entry
                                                                  10 of ID:
                                                                        20 6336817



  cited cases did not require any such disclosure.              Conagra contends

  that a GMO disclosure obligation would contradict the FDA's views

  that: (1) GMO products may be advertised as natural; and (2) the

  unannounced    presence    of   GMOs   in    a   product    never   causes   the

  product's label to mislead a reasonable consumer.

              Conagra mischaracterizes Lee's complaint and the FDA's

  views.    This complaint, precisely like those in the cases cited

  above,    seeks     damages     resulting         from     Conagra's    alleged

  misrepresentation.     Lee does not request a specific, court-ordered

  label; in addition to damages, she seeks a limited injunction that

  would bar Wesson Oil's allegedly "false and deceptive marketing,

  branding, and labeling."            If a court were to issue such an

  injunction,     Conagra     would      not   be     required     to    disclose

  affirmatively whether Wesson Oil contains GMOs.                Subject to the

  injunction's particulars, Conagra could almost certainly comply by

  excising the label's allegedly misleading claim that Wesson Oil is

  "100% Natural."      See Garcia, 43 F. Supp. 3d at 1374 (explaining

  that the complaint did not seek an affirmative disclosure but

  instead "allege[d] that the 'all natural' representation . . . on

  the packaging would, and does, mislead reasonable consumers").

              Moreover, granting Lee's requested relief would not

  contradict the FDA's guidance.         The FDA has not said that GMOs are

  natural and may be advertised as such.            Conagra does not cite any

  binding FDA guidance defining "natural," nor could it -- that


                                      - 10 -
Case: 17-2131    Document: 67 Page:
         Case 1:17-cv-11042-NMG     11
                                DocumentDate Filed:05/06/20
                                         51 Filed   05/06/2020
                                                             Page Entry
                                                                  11 of ID:
                                                                        20 6336817



  guidance does not exist.      The FDA has merely noted its policy that

  a product may not be labeled as "natural" if it contains anything

  "artificial or synthetic (including all color additives regardless

  of source)."    See Food Labeling: Nutrient Content Claims, General

  Principles,    Petitions,     Definitions    of   Terms;   Definitions     of

  Nutrient Content Claims for the Fat, Fatty Acid, and Cholesterol

  Content of Food, 58 Fed. Reg. 2,302, 2,407 (Jan. 6, 1993); see

  also Food Labeling: Nutrient Content Claims, General Principles,

  Petitions, Definition of Terms, 56 Fed. Reg. 60,421, 60,466 (Nov.

  27, 1991) (noting that the "FDA has not attempted to restrict the

  use of the term 'natural'" and that its informal policy has been

  to interpret natural "to mean that nothing artificial or synthetic

  . . . is included in, or has been added to, the product that would

  not normally be expected to be there").

              Conagra   confuses    the   FDA's   informal   policy   "not   to

  restrict the use of the term 'natural'" with a rule defining it.

  See, e.g., 58 Fed. Reg. 2,407.           Where, as here, an agency has

  issued no binding rule defining a term, the agency's pronouncements

  do not dictate whether a representation has the capacity to deceive

  a reasonable shopper under Chapter 93A.           See Abruzzi Foods, Inc.

  v. Pasta & Cheese, Inc., 986 F.2d 605, 606 (1st Cir. 1993) (noting

  that, although the FDA issued a relevant rule, it declined to

  define "fresh" in the applicable context, so the plaintiff could

  not "appeal to the FDA rules for support"); see also Holk v.


                                     - 11 -
Case: 17-2131    Document: 67 Page:
         Case 1:17-cv-11042-NMG     12
                                DocumentDate Filed:05/06/20
                                         51 Filed   05/06/2020
                                                             Page Entry
                                                                  12 of ID:
                                                                        20 6336817



  Snapple Beverage Corp., 575 F.3d 329, 340-41 (3d Cir. 2009)

  (finding that the above-referenced FDA guidance does not amount to

  a formal definition of the term "natural").

              Critically,    the    FDA's   far     more    recent   request    for

  comment as to whether GMOs are natural implicitly acknowledges

  that the agency has not yet ruled that they are.                See Use of the

  Term "Natural" in the Labeling of Human Food Products; Request for

  Information and Comments, 80 Fed. Reg. 69,905 (Nov. 12, 2015).3

  In other words, the FDA has not yet forged the regulatory "safe

  harbor" that Conagra imagines it inhabits here.                See Dumont, 934

  F.3d at 41.     Because the FDA's statements to date concerning the

  use of the word "natural" are both nonbinding and nonexclusive,

  they would not foreclose a jury from finding that the use of "100%

  Natural"   on   Wesson    Oil    labels   could    deceive     consumers     into

  believing that the product was GMO-free.

              As for Conagra's assertion that the FDA has blessed the

  wholesale nondisclosure of GMO ingredients in food products, the

  agency has not gone so far in this area.                 Conagra relies on the

  FDA's nonbinding statements, and it misreads those statements.

  See Abruzzi Foods, 986 F.2d at 606.               We note that the FDA has


        3Although the comment period closed nearly four years ago,
  the FDA still has not issued a binding definition. See Use of the
  Term "Natural" in the Labeling of Human Food Products,
  Regulations.Gov: https://www.regulations.gov/docket?D=FDA-2014-N-
  1207 (revealing no new docket activity since the comment period
  closing) (last accessed May 5, 2020).


                                      - 12 -
Case: 17-2131    Document: 67 Page:
         Case 1:17-cv-11042-NMG     13
                                DocumentDate Filed:05/06/20
                                         51 Filed   05/06/2020
                                                             Page Entry
                                                                  13 of ID:
                                                                        20 6336817



  observed that food labelers have no general freestanding duty to

  disclose on a product's label whether it contains GMOs.                      See

  Statement of Policy: Foods Derived from New Plant Varieties, 57

  Fed. Reg. 22,984, 22,991 (May 29, 1992) (noting the FDA's position

  that the use of a GMO in a food product "would not usually be

  required to be disclosed in labeling for the food" (emphasis

  added)).

               Conagra nonetheless asserts a much stronger proposition:

  that labelers never need to disclose whether their products contain

  GMOs, even when those labels might otherwise violate generally

  applicable consumer protection laws.            That is a step too far.      In

  support of its interpretation, Conagra relies only on draft FDA

  guidance     stating    that     "the    use,   or   absence     of   use,    of

  bioengineering in the production of a food is not a fact that is

  material either with respect to consequences resulting from the

  use of the food or due to representations on the labeling."              Draft

  Guidance for Industry: Voluntary Labeling Indicating Whether Foods

  Have    or    Have     Not     Been     Developed    Using     Bioengineering;

  Availability, 66 Fed. Reg. 4,839, 4,840 (Jan. 18, 2001).               Even if

  that guidance generally blesses silence regarding GMO ingredients,

  it falls far short of blessing an affirmative misrepresentation

  concerning the presence of such ingredidents.

               Lee has alleged that Conagra's representation that the

  product was "100% Natural" suggested to her that Wesson Oil was


                                        - 13 -
Case: 17-2131    Document: 67 Page:
         Case 1:17-cv-11042-NMG     14
                                DocumentDate Filed:05/06/20
                                         51 Filed   05/06/2020
                                                             Page Entry
                                                                  14 of ID:
                                                                        20 6336817



  GMO-free, and that she was thereby deceived.           In its reference to

  the   draft     guidance   mentioned   above,    Conagra   skips    relevant

  context; the FDA also suggested that labels indicating GMOs'

  absence might be misleading:

                [T]he term "[GMO] free" may be difficult to
                use without being false or misleading. If it
                implies "zero," it may be very difficult to
                substantiate.    The adventitious presence of
                bioengineered material may make a "zero" claim
                inaccurate.    Further, these terms would be
                misleading if they imply that the food is
                superior    because    the    food   is    not
                bioengineered.

  Id.   Lee contends that Conagra misled customers in an analogous

  way, with a similar -- albeit somewhat vaguer -- representation,

  and her complaint does not contradict any binding FDA rule blessing

  Conagra's label.

                We close this section by noting that Conagra's reliance

  upon the National Bioengineered Food Disclosure Standard ("NBFDS")

  misses the mark.        In 2016, Congress enacted the NBFDS, which

  charges the U.S. Department of Agriculture ("USDA") with crafting

  a   method    for   disclosing   "bioengineered"     ingredients    in   food

  products.      See 7 U.S.C. § 1639b(a).      After this case was argued,

  the USDA published its Final Rule on the National Bioengineered

  Food Disclosure Standard ("Final Rule"), 83 Fed. Reg. 65,814 (Dec.

  21, 2018).      Conagra argues that the Final Rule supports dismissal

  because it provides that products like Wesson Oil may not need to

  disclose the fact that they contain GMOs.          Indeed, the Final Rule


                                     - 14 -
Case: 17-2131    Document: 67 Page:
         Case 1:17-cv-11042-NMG     15
                                DocumentDate Filed:05/06/20
                                         51 Filed   05/06/2020
                                                             Page Entry
                                                                  15 of ID:
                                                                        20 6336817



  establishes       that,    where   "[a    refined]      food    does      not    contain

  detectable modified genetic material," bioengineered disclosure is

  not required.       Id. at 65,816.         And, "some oil refining processes

  may effectively eliminate all DNA" in the product, so "degummed

  refined vegetable oils and various other refined ingredients are

  unlikely to require [bioengineered] food disclosure . . . ."                           Id.

  at 65,834.

               The Final Rule is nevertheless no help to Conagra at

  this stage.        Even if we assume without deciding that the USDA

  sought to free Conagra of any obligation to disclose the presence

  of   GMOs   in    Wesson    Oil,    it    says    nothing      of    representations

  suggesting GMOs' absence.           See id. at 65,859 ("With respect to

  absence claims, NFBDS covers mandatory and voluntary bioengineered

  . . . claims and 7 U.S.C. [§] 1639b does not provide authority for

  [USDA] to establish an absence claims regime as part of the NFBDS.

  [USDA] notes that FDA . . . retain[s] authority over absence

  claims.").       So, we return -- and not for the last time -- to this

  well-trampled       ground:    Lee's      complaint      does       not   demand       any

  affirmative GMO labeling disclosure.              The deceptive practice that

  she alleges is the labeling of Wesson Oil as "100% Natural," which

  she claims led her to believe that the oil was GMO-free.

               We   decline     to   wade    into   the    debate      over       the   best

  definition of "natural."            At this stage, we need only decide

  whether Lee has plausibly alleged that a reasonable consumer might


                                           - 15 -
Case: 17-2131    Document: 67 Page:
         Case 1:17-cv-11042-NMG     16
                                DocumentDate Filed:05/06/20
                                         51 Filed   05/06/2020
                                                             Page Entry
                                                                  16 of ID:
                                                                        20 6336817



  think that "100% Natural" means that a product contains no GMOs,

  and then base her purchasing decision on that belief.           See Dumont,

  934 F.3d at 40.     Lee has met that low threshold, so her claim may

  proceed.

                                       IV.

               We next dispose of Conagra's three alternative arguments

  in favor of dismissal.

               First, Conagra insists that Wesson Oil's label cannot

  give rise to Chapter 93A liability because the FDA currently

  permits nondisclosure of GMOs on labels.          See Mass. Gen. Laws ch.

  93A, § 3 (exempting federally-blessed trade practices from Chapter

  93A liability).      That is not the issue before us.            As we have

  already observed, the FDA has not approved the affirmative labeling

  of products containing GMOs as "100% Natural," so this alternative

  argument does not support dismissal.

               Second, Conagra contends that federal law preempts Lee's

  claims.    We have noted that "a Massachusetts law that imposed a

  labeling requirement beyond that imposed by federal law would be

  expressly preempted."       Dumont, 934 F.3d at 41 (emphasis added).

  Conagra posits that two statutes -- the Nutrition Labeling and

  Education Act ("NLEA") and the NBFDS -- preempt the relief that

  Lee seeks.

               The NLEA is an express preemption statute that bars state

  labeling requirements that are "not identical" to certain federal


                                     - 16 -
Case: 17-2131    Document: 67 Page:
         Case 1:17-cv-11042-NMG     17
                                DocumentDate Filed:05/06/20
                                         51 Filed   05/06/2020
                                                             Page Entry
                                                                  17 of ID:
                                                                        20 6336817



  labeling requirements.       See 21 U.S.C. § 343-1(a).         Neither in its

  brief nor when pressed at oral argument has Conagra pointed to any

  of those requirements as being implicated by Lee's claim.                 Any

  such argument is therefore waived.          See United States v. Zannino,

  895 F.2d 1, 17 (1st Cir. 1990).

              The NBFDS forbids states from directly or indirectly

  establishing "any requirement relating to the labeling of whether

  a food . . . is genetically engineered . . . or was developed or

  produced   using   genetic    engineering."       7   U.S.C.    §   1639i(b).4

  According to Conagra, Lee's claim under Chapter 93A establishes an

  indirect GMO disclosure obligation and is therefore explicitly

  preempted by this statute.

              Conagra      again      mischaracterizes       Lee's       claim.

  Specifically, it argues that she "would require that Conagra

  disclose on the label that Wesson Oil was made from genetically

  modified or bioengineered plants to avoid being misleading."              Not

  so.   Lee contends that Conagra misled customers as to the contents

  of its vegetable oil.        As discussed in Part III, the NBFDS does

  not encompass absence claims.        See 83 Fed. Reg. at 65,859.




        4We observe that Congress's later passage of the NBFDS may
  evidence its belief that the NLEA's preemption provisions did not
  govern bioengineered and genetically modified food products. See
  FDA v. Brown & Williamson Tobacco Corp., 529 U.S. 120, 143-44
  (2000).


                                     - 17 -
Case: 17-2131    Document: 67 Page:
         Case 1:17-cv-11042-NMG     18
                                DocumentDate Filed:05/06/20
                                         51 Filed   05/06/2020
                                                             Page Entry
                                                                  18 of ID:
                                                                        20 6336817



              It is true that Lee points to no FDA regulation or

  guidance stating that a manufacturer may not describe as "100%

  Natural" a product that contains GMOs.          But if "100% Natural" is

  reasonably read in light of the FDA's existing pronouncements to

  mean, among other things, "no GMOs," then the absence of an FDA

  pronouncement following Conagra's use of the term "100% Natural"

  should cut against Conagra, not immunize it. To conclude otherwise

  would be to say that food manufacturers can lie with impunity as

  long as the FDA has yet to bar the particular lie they wish to

  tell.     The   FDA   likely   does   not   have,   for   example,   a   rule

  specifically prohibiting labeling frog eggs "caviar."

              Of course, that leaves open the question as to whether

  "100% Natural" is reasonably read to mean "no GMOs."              But as we

  have already explained, the FDA has not offered a comprehensive

  definition of the term, nor has it said anything that would render

  inconsistent a finding that the term is so reasonably read.               Cf.

  United States v. Piper, 35 F.3d 611, 617 (1st Cir. 1994) (holding

  that "there is no inconsistency" where an application note "neither

  excludes any [item] expressly enumerated in the [regulation], nor

  calls for the inclusion of any [item] that the [regulation]

  expressly excludes").

              Third, Conagra asserts that Lee failed to allege a

  cognizable injury under Chapter 93A.             To survive a motion to

  dismiss, a Chapter 93A complaint must allege that the "plaintiff


                                     - 18 -
Case: 17-2131    Document: 67 Page:
         Case 1:17-cv-11042-NMG     19
                                DocumentDate Filed:05/06/20
                                         51 Filed   05/06/2020
                                                             Page Entry
                                                                  19 of ID:
                                                                        20 6336817



  suffered an injury . . . by showing either an economic or a

  noneconomic injury."       Bellermann v. Fitchburg Gas & Elec. Light

  Co., 54 N.E.3d 1106, 1110 (Mass. 2016).         Where a plaintiff alleges

  deceptive    conduct,    she   must   allege   more    than   "a   'per   se'

  injury -- that is, a claim resting only on a deceptive practice,

  regulatory noncompliance, or the 'impairment of an abstract right

  without economic loss.'"       Shaulis, 865 F.3d at 10 (quoting Rule v.

  Fort Dodge Animal Health, Inc., 607 F.3d 250, 253 (1st Cir. 2010)).

  To state a claim under Chapter 93A in a case such as this, a

  complaint must allege that "a defendant's unfair or deceptive

  conduct cause[d] customers to receive a product or service worth

  less than the one for which the customers paid."              Bellermann v.

  Fitchburg Gas & Elec. Light Co., 18 N.E.3d 1050, 1060 n.10 (Mass.

  2014).

              Lee's complaint clearly alleges a Chapter 93A injury for

  pleading purposes.      She claims that GMO-free vegetable oil is sold

  at a premium price as compared to oils containing GMOs.            She cites

  several studies demonstrating that consumers are willing to pay

  more for food products containing no GMOs, and she alleges that

  Conagra's deceptive advertisement caused these consumers to pay

  that higher price for a product that did contain GMOs.             This is a

  classic benefit-of-the-bargain injury, for which the measure of

  damages is "the monetary difference between the actual value of

  the product at the time of purchase and what its value would have


                                     - 19 -
Case: 17-2131    Document: 67 Page:
         Case 1:17-cv-11042-NMG     20
                                DocumentDate Filed:05/06/20
                                         51 Filed   05/06/2020
                                                             Page Entry
                                                                  20 of ID:
                                                                        20 6336817



  been if the representations had been true."            Aspinall, 813 N.E.2d

  at 490.   No more need be alleged at this stage of litigation.

                                        V.

              For   the   foregoing    reasons,   we    reverse   the   district

  court's   dismissal     of   the    complaint   and    remand   for   further

  proceedings consistent with this opinion.




                                      - 20 -
